COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
IN RE:  LAKEITH
  R. AMIR-SHARIF, 
 
RELATOR.


§
 
§
 
§





No. 08-12-00080-CV
 
ORIGINAL
    PROCEEDING




ON PETITION
    FOR WRIT OF MANDAMUS







 


 


 





 


 



MEMORANDUM  OPINION
 
Relator Lakeith R.
Amir-Sharif, a Texas prison inmate, has filed a petition for writ of mandamus,
requesting that this Court compel the presiding judge of the 83rd Judicial
District Court of Pecos County to rule on certain motions.  A writ of mandamus will issue only if the
trial court clearly abused its discretion and if the relator has no adequate
remedy by appeal.  In re Prudential Insurance Company of America, 148 S.W.3d 124,
135–36 (Tex. 2004).  When a motion has
been properly filed and brought to the court’s attention, the act of giving
consideration to and ruling upon the motion is a ministerial act, and mandamus
may issue to compel the court to rule.  See In re Chavez, 62 S.W.3d 225, 228
(Tex.App.--Amarillo 2001, orig. proceeding). 
Relator filed suit
in cause number P-7002-83-CV against prison officials alleging that guards had
destroyed certain legal documents and “law publications.”  Relator asserts that the trial court has not
ruled on the following five motions despite being requested to do so:  (1) motion for court order that all
proceedings be conducted by video and/or telephone conference (July 27, 2011);
(2) motion for trial setting (July 27, 2011); (3) motion for default judgment
(September 9, 2011); (4) motion for court order directing the official court
reporter to make a verbatim record of all proceedings (July 27, 2011); and (5) motion
for alternative dispute resolution (ADR) referral (December 26, 2011).  The respondent trial court has provided this
Court with an order entered on October 6, 2011 dismissing with prejudice all
causes of action brought by Relator in cause number P-7002-83-CV because
Relator’s suit did not comply with Section 14.005 of the Civil Practice and
Remedies Code.  The dismissal of Relator’s
suit rendered the pending motions moot and the trial judge had no duty to rule
on the motion filed after entry of the dismissal order.  Accordingly, Relator has failed to show that
he is entitled to mandamus relief.  The
petition for writ of mandamus is denied.
 
 
April 27, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.